DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DOMINIQUE EASLEY,
                            Appellant,

                                    v.

                              WILEY BROWN,
                                 Appellee.

                              No. 4D17-1885

                          [February 22, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No.
502015CA009465.

  Darren A. Heitner of Heitner Legal, P.L.L.C., Fort Lauderdale, for
appellant.

   Sorraya M. Solages-Jones and Kevin C. Smith of Lytal, Reiter, Smith,
Ivey & Fronrath, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.